NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                     2009-3169

                                  DOM WADHWA,

                                                    Petitioner,

                                          v.

                      DEPARTMENT OF VETERANS AFFAIRS,

                                                    Respondent.


      Dom Wadhwa, of Moorestown, New Jersey, pro se.

       Lauren A. Weeman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Reginald T. Blades, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3169

                                 DOM WADHWA,

                                                     Petitioner,

                                         v.

                     DEPARTMENT OF VETERANS AFFAIRS,

                                                     Respondent.


                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           PH1221080502-W-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, DYK, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED November 19, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk